DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This office action is in response to applicant’s request for continued examination filed 8/26/2020. Claims 1, 3-4, 29, 31-32, 40-41, 43-45 and 47 have been amended, claims 48-49 have been newly added and claims 2, 11-28, 30 and 34-38 have been cancelled. Thus, claims 1, 3-10, 29, 31-33, and 39-49 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/26/2020 has been entered. 
Claim Objections
Claim 31 is objected to because of the following informalities:  claim 31 is dependent upon a previously cancelled claim 30. Examiner has taken the stance that claim 31 should be dependent upon claim 6.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 31 recites the limitation "upon monitoring blood oxygen saturation level" in line 1-2.  There is insufficient antecedent basis for this limitation in the claim. Applicant does not initially introduce “monitoring blood oxygen saturation’ and thus there is insufficient antecedent basis for this limitation. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 4, 5, 6, 29, 39, 40, 41, 42, 43, 44, 45, 47, 48 and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport (U.S. PG Pub. 2008/0051674) in view of Krebs (U.S. Pat. 7,861,717).
Regarding claim 1, Davenport discloses a system for oxygenating a patient in relation to anaesthesia comprising: a flow source for delivery of a high flow of gas to the patient through a non- sealing patient interface, the flow source configured to deliver the high flow of gas at a gas flow rate greater than 15 L/min (Par. [0068] discloses supplying oxygen to a patient; Par. [0070] discloses seal patient interfaces are not ideal thus one can conclude the device is non-sealing; Par. [0072] discloses supplying airflow between 26 to 60 liters/min; Par. [0076] discloses adjusting the flow rate between 26 to 60 liters/min), a humidifier positioned between the flow source and the patient (Fig. 6 patient (P) humidifier (50) and gas source (23) and compressor (44)), the humidifier for providing humidification to the high flow of gas (Par. [0073]), and a controller (Par. [0076]) wherein the controller is utilized to control the gas flow rate of the high flow of gas to assist oxygenation of the patient according to the oxygenation requirements (Par. [0076]).
Davenport does not disclose a controller for determining oxygenation requirements of the patient during a medical procedure, before or during anaesthesia.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate a controller for determining oxygenation requirements of the patient during a medical procedure, before or during anesthesia as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to determine the necessary oxygen needed for a patient, and to ensure the patient is receiving the necessary amount of oxygen.
Regarding claim 3, the modified device of Davenport discloses the controller is adapted to maintain the gas flow rate of the high flow of gas (Davenport, Par. [0024] discloses providing a constant flow rate of gas to a patient).
Regarding claim 4, the modified device of Davenport discloses the controller is adapted to increase the gas flow rate of the high flow of gas to assist oxygenation of the patient if sufficient oxygenation has not occurred (Davenport, Par. [0076] discloses a ramp up function to increase the flow rate as needed for the patient).
Regarding claim 5, the modified device of Davenport does not disclose the controller includes a timer adapted to indicate the period of time over which gases have been delivered.
However, Krebs teaches the controller includes a timer adapted to indicate the period of time over which gases have been delivered (Col. 3 Lines 1-6 discloses a time program).

Regarding claim 6, the modified device of Davenport does not disclose the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level.
However, Krebs teaches the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level (Col. 3 Lines 50-63 discloses monitoring a patient’s oxygen saturation by means of pulse oximeter).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate the controller is adapted to determine if sufficient oxygenation has not occurred by monitoring one or more respiratory gases and/or monitoring the patient's blood oxygen saturation level as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to ensure the patient is receiving the proper amount of oxygen and if not then adjusting the device to provide a sufficient amount of oxygen.
Regarding claim 29, Davenport discloses a system for oxygenating a patient in relation to anaesthesia comprising: a flow source for delivery of a high flow of gas to the patient, the flow source configured to deliver the high flow of gas at a gas flow rate greater than 15 L/min (Par. [0068] discloses supplying oxygen to a patient; Par. [0070] discloses seal patient interfaces are not ideal thus one can conclude the device is non-sealing; Par. [0072] discloses supplying airflow between 26 to 60 liters/min; Par. [0076] discloses adjusting the flor rate between 26 to 60 liters/min), a humidifier positioned between the flow source and the patient (Fig. 6 patient (P) humidifier (50) and gas source (23) and compressor (44)), the humidifier for providing humidification to the high flow of gas (Par. [0073]), and a controller 
Davenport does not disclose a controller for determining oxygenation requirements of the patient during a medical procedure, during anaesthesia.
However, Krebs teaches a controller for determining oxygenation requirements of the patient during a medical procedure, during anaesthesia (Col. 2 Lines 41-60 discloses these gases are medical gases and thus used during procedures; Col. 2 Lines 61-67; Col. 3 Lines 1-35 discloses a gas metering system to determine the amount of gas flow to a patient during inspiration in addition a medical procedure can be the delivery of gas; Col. 7 lines 1-8 discloses the system being used in the treatment of ailments. The language “during a medical procedure, during anesthesia is functional language and intended use and thus the device of Krebs is capable of being used before or during anesthesia).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate a controller for determining oxygenation requirements of the patient during a medical procedure, during anesthesia as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to determine the necessary oxygen needed for a patient, and to ensure the patient is receiving the necessary amount of oxygen.
Regarding claim 39, the modified device of Davenport discloses a patient interface (Davenport, Par. [0010] discloses a patient interface).
Regarding claim 40, the modified device of Davenport discloses the flow source comprises a flow generator and wherein the respiratory therapy system comprises a respiratory therapy apparatus, the respiratory therapy apparatus comprising the flow generator, the humidifier, (Davenport, Fig. 6 gas source (23), compressor (44), and humidifier (50)).
Regarding claim 41, the modified device of Davenport discloses the controller is adapted to provide a dose of oxygen to the high flow of gas, the dose relating to one or more parameters of the high 
Davenport does not disclose a volume of gas delivered; wherein the dose and/or the oxygen requirements are determined before or during anaesthesia; and then the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient.
However, Krebs teaches a volume of gas delivered; (Krebs, Col. 3 lines 9-23), wherein the dose and/or the oxygen requirements are determined before or during anaesthesia (Krebs, Col. 2 Lines 61-67; Col. 3 Lines1-15; Col. 7 Lines 40-63; Col. 9 Lines 55-67); and then the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient (Krebs, Col. 5 Lines 8-23).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate the dose and/or the oxygen requirements are determined before or during anaesthesia and the parameters of the high gas flow are manually or automatically altered to provide the required oxygenation to the patient as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to determine the necessary oxygen needed for a patient, and to ensure the patient is receiving the necessary amount of oxygen.
Regarding claim 42, the modified device of Davenport discloses the flow source: comprises a container of compressed air or another gas and a valve arrangement adapted to control the rate at which gases leave the container (Davenport, Par. [0075]; Fig. 6 gas source (23), valve (46) compressor (44)).
Regarding claim 43, the modified device of Davenport discloses the flow source is configured to deliver the gas flow rate of greater than about 15 L/min to about 150 L/min (Davenport, Par. [0072]).
Regarding claim 44, the modified device of Davenport does not disclose the controller is configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame.
However, Krebs teaches the controller is configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame. (Krebs, Col. 3 Lines 8-25).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate the controller configured to increase the gas flow rate if sufficient oxygenation does not occur within an expected time frame as taught by Krebs. The skilled artisan would have been motivated to make the modification in order to ensure a patient will receive the necessary amount of oxygen.
Regarding claim 45, the modified device of Davenport discloses one or more sensors, a conduit, and a conduit heater (Davenport, Par. [0025]; Par. [0074]; Par. [0078] Fig. 6 heater (48)).
Regarding claim 47, the modified device of Davenport discloses one or more sensors, a conduit, a conduit heater, and a non-sealing patient interface (Davenport, Par. [0025]; Par. [0070] discloses seal patient interfaces are not ideal thus one can conclude the device is non-sealing; Par. [0074]; Par. [0078] Fig. 6 heater (48)).
Regarding claim 48, the modified device of Davenport discloses the controller is utilized to control the gas flow rate of the high flow of gas automatically (Par. [0076] discloses ramping up the flow rate to acclimate the patient and thus automatically increasing or decreasing the flow rate).
Regarding claim 49, the modified device of Davenport discloses the controller is utilized to control the gas flow rate of the high flow of gas automatically (Par. [0076] discloses ramping up the flow rate to acclimate the patient and thus automatically increasing or decreasing the flow rate).
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Krebs, as applied to claims 1-6, in further view of Lewis (U.S PG Pub. 2007/0175473).
Regarding claim 7, the modified device of Davenport does not disclose an oxygen gas analyzer.
Lewis teaches an oxygen gas analyzer (Par. [0109]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate an oxygen gas analyzer as taught by Lewis. The skilled artisan would have been motivated to make the modification in order to be able to determine the amount of oxygen being supplied to a patient.
Claims 8 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Krebs in view of Lewis as applied to claims 1-7 above, in further view of Martin (U.S. PG Pub. 2006/0042631).
Regarding claim 8, the modified device of Davenport discloses the controller is adapted receive input indicating a first quantity of oxygen inhaled by the patient Oi (Krebs, Col. 8 Lines 49-67 Col. 9 lines 1-3). 
The modified device of Davenport does not disclose a second quantity of oxygen exhaled by the patient Oo, and the controller is configured to: control the flow source to deliver a first flow therapy, receive the input indicating Oi and Oo over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Oi and Oo.
However, Martin teaches a second quantity of oxygen exhaled by the patient Oo, and the controller is configured to: control the flow source to deliver a first flow therapy, receive the input indicating Oi and Oo over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Oi and Oo (Par. [0125] discloses an exhalation being detected and the controller adjusting flow rates of oxygen to be decreased and continually do this)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate control the flow source to deliver a first therapy and to adjust the flow therapy depending on an inhalation or exhalation as taught by 
Regarding Claim 46, the modified device of Davenport does not disclose the controller is configured to determine oxygenation requirements during inspiration and expiration of the patient.
However, Martin teaches the controller is configured to determine oxygenation requirements during inspiration and expiration of the patient (Par. [0336] discloses monitoring the oxygenation during patients respiratory activity thus inspiration and expiration).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate monitoring oxygenation during inhalation and exhalation as taught by Martin. The skilled artisan would have been motivated to make the modification in order to be able to properly determine the patient is receiving enough oxygen.
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over the device of Davenport in view of Krebs as applied to claims 1-6 above, in view of Wilfong (U.S. Pat. 3.683,700). 
Regarding claim 9, the modified device of Davenport does not disclose a nitrogen gas analyzer.
	However, Wilfong teaches a nitrogen gas analyzer (Col. 3 Lines 35-45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate a nitrogen gas analyzer as taught by Wilfong. The skilled artisan would have been motivated to make the modification in order to be able to provide for an accurate and repeatable result when suppling the nitrogen (Wilfong Col. 1 Lines 20-31).
Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Krebs in view of Wilfong as applied to claims 1-6 and 9 above in further view of Martin. 	
Regarding claim 10, the modified device of Davenport discloses the controller is adapted to receive input indicating a first quantity of nitrogen inhaled by the patient Ni (Krebs, Col. 8 Lines 49-67 Col. 9 lines 1-3).

However, Martin teaches a second quantity of gas exhaled by the patient No, and the controller is configured to: control the flow source to deliver a first flow therapy, receive input indicating Ni and No over at least one respiratory cycle, and control the flow source to continue delivering the first flow therapy or to deliver a second flow therapy on the basis of a function of the Ni and No (Par. [0125] discloses an exhalation being detected and the controller adjusting flow rates of oxygen to be decreased and continually do this).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate control the flow source to deliver a first therapy and to adjust the flow therapy depending on an inhalation or exhalation as taught by Martin. The skilled artisan would have been motivated to make the modification in order to be able to compensate for the different flow resistance based on an inhalation and exhalation. 
Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Krebs as applied to claim 6 above, in view of Schmidt (U.S Pat. 6,186,142) in further view of Martin (PG Pub. 2006/0042631).
Regarding claim 31, the modified device of Davenport does not explicitly disclose upon monitoring blood oxygen saturation level, the controller is adapted to: produce a warning if the blood oxygen saturation level is less than 92%.
However, Schmidt teaches the controller is adapted to: produce a warning if the blood oxygen saturation level is less than 92% (Col. 20 lines 23-31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to incorporate a blood saturation warning 
Schmidt does not explicitly disclose increase the flow of the gas flow if 1) the average rate of change of blood oxygen saturation is negative, the rate of change of blood oxygen saturation is not increasing, and the flow or 100L/minute or greater, increase the flow and/or oxygen concentration of the gas flow if the average rate of change of blood oxygen saturation is negative and the rate of change of blood oxygen saturation is increasing, or decrease oxygen concentration of the gas flow if the average rate of change of blood oxygen saturation is zero or positive and the average level of blood oxygen saturation is 99% or greater.
However, Martin teaches increase the flow of the gas flow if 1) the average rate of change of blood oxygen saturation is negative, the rate of change of blood oxygen saturation is not increasing, and the flow or 100L/minute or greater increase the flow and/or oxygen concentration of the gas flow if the average rate of change of blood oxygen saturation is negative and the rate of change of blood oxygen saturation is increasing, or decrease oxygen concentration of the gas flow if the average rate of change of blood oxygen saturation is zero or positive and the average level of blood oxygen saturation is 99% or greater (Par. [0216]; Par. [0224]-Par. [0227]),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to adjust the flow rate depending on the blood oxygen saturation levels as taught by Martin. The skilled artisan would have been motivated to make the modification in order to be able to adjust the flow rate to account for the changes in blood oxygen saturation. 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Davenport in view of Krebs, Schmidt and Martin as applied to claim 31, in further view of Heinonen (U.S. Pat. 6,694,969).
Regarding claim 32, the modified device of Davenport does not disclose the controller is adapted to control the flow source to provide an initial gas flow rate based on at least the BMI or any other patient parameters in combination with BMI such that flow rate is proportional to BMI.
However, Heinonen teaches the controller is adapted to control the flow source to provide an initial gas flow rate based on at least the BMI or any other patient parameters in combination with BMI such that flow rate is proportional to BMI (Col. 1 Lines 29-50; Col. 2 Lines 60-67-Col. 3 lines 1-24; Col. 6 Lines 16-39).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Davenport to adjust the flow rate based on BMI as taught by Heinonen. The skilled artisan would have been motivated to make the modification in order to be able to properly oxygenate a patient based on the patient parameters, an obese patient will have squeezed lungs and thus decrease the lung volume while increasing a pulmonary shunt (Heinonen Col. 3 Lines 7-24)
Regarding claim 33, the modified device of Davenport does not explicitly disclose an initial flow rate above 70L/min.
However, Davenport discloses high flow rates of at least about 28 liters per minute (Davenport, Par. [0068]).
Therefore it would have been obvious as to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flow rate of Davenport to be over 70 L/min. The skilled artisan would have been motivated to make the modification in order to provide high flow rates to a patient in need of high flow rates over 70 L/min.  Applicant places no criticality on one particular flow rate (pages 14 of applicant’s specification indicate the claimed flow rate however no significance to one flow rate over another is present). Modifying Davenport to have the claimed flow would not have adverse effects on the performance of the device and thus the changing flow rate would not destroy the device. 


Response to Arguments
Applicant’s arguments, filed 9/3/2020, with respect to claim 1 have been fully considered and are persuasive.  The previous 35 U.S.C. 112(b) rejection of claim 1 has been withdrawn.
Applicant’s arguments with respect to claims 1, 3-10, 29, 31-33, and 39-49 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	A. Singhal (U.S. PG Pub. 2006/0201504) teaches “High-Flow Oxygen Delivery System and Methods of Use of Thereof”
B. Clemmer (U.S. Pat. 6,148,814) teaches “Patient monitoring and respiratory assistance control through mechanical ventilation by the use of deterministic protocols” 
C. Schroeder (U.S. PG Pub. 2003/0209246) teaches “Apparatus and Method for Respiratory Tract Therapy”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S PACIOREK whose telephone number is (571)272-8957.  The examiner can normally be reached on Monday - Friday 7 am -5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/JONATHAN S PACIOREK/Examiner, Art Unit 3785                                                                                                                                                                                                        5/8/2021e 

/KENDRA D CARTER/Supervisory Patent Examiner, Art Unit 3785